USCA11 Case: 22-11598     Date Filed: 11/10/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11598
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ALVIN CHRISTOPHER HAMILTON, JR.,
a.k.a. Bird,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 6:12-cr-00001-JRH-CLR-10
USCA11 Case: 22-11598       Date Filed: 11/10/2022     Page: 2 of 10




2                      Opinion of the Court                22-11598

                     ____________________

Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Alvin Hamilton, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of his motion for a sentence reduc-
tion, which asserted that he was entitled to relief based on both
“extraordinary and compelling reasons” and a retroactive amend-
ment to the Sentencing Guidelines. See 18 U.S.C. § 3582(c)(1)(A),
(c)(2). After careful review, we affirm.
                                 I.
       In 2012, Hamilton pled guilty to and was convicted of con-
spiracy to distribute and possess with intent to distribute cocaine
hydrochloride and 28 grams or more of cocaine base. The district
court sentenced him under the career-offender guideline, U.S.S.G.
§ 4B1.1, finding that the conspiracy offense was a felony controlled-
substance offense and that he had at least two prior such convic-
tions. Based on the career-offender enhancement, Hamilton’s
guideline range was 188 to 235 months of imprisonment, and the
court sentenced him to 225 months.
      In February 2022, Hamilton filed a motion for a sentence re-
duction on two grounds under § 3582(c) and also requested
USCA11 Case: 22-11598            Date Filed: 11/10/2022        Page: 3 of 10




22-11598                  Opinion of the Court                               3

appointment of counsel. 1 First, he argued that extraordinary and
compelling reasons qualified him for early release under
§ 3582(c)(1)(A). In his view, such reasons included post-sentencing
changes in the law which, he said, rendered his drug-conspiracy
conviction not a controlled-substance offense and meant he was no
longer a career offender. 2 He also claimed that a medical condi-
tion—low white blood-cell count—increased his risk of severe ill-
ness from Covid-19. And second, he contended that, because he
was no longer a career offender, relief was also available under
§ 3582(c)(2) based on Amendment 782.
       The government opposed Hamilton’s motion. In the gov-
ernment’s view, Hamilton did not establish extraordinary and
compelling grounds for release, and early release was not war-
ranted under the 18 U.S.C. § 3553(a) sentencing factors. Hamilton
replied, making similar arguments as before.




1 Hamilton filed two other sentence-reduction motions, in 2014 and 2019,
which the district court denied. According to Hamilton, his 2014 motion
based on Amendment 782 was denied because he was a career offender, and
his 2019 motion based on § 404 of the First Step Act was denied because he
was sentenced after passage of the Fair Sentencing Act.
2 Notably, we recently reheard an appeal en banc presenting this issue. See
United States v. Dupree, No. 19-13776 (memorandum dated March 2, 2022).
Because we hold that the court here did not err in denying Hamilton’s motion,
even assuming he is correct about his career-offender status under current law,
the resolution of Dupree will not affect the outcome of this appeal.
USCA11 Case: 22-11598        Date Filed: 11/10/2022     Page: 4 of 10




4                      Opinion of the Court                 22-11598

        The district court denied Hamilton relief. The court ex-
plained that Hamilton was required to show an extraordinary and
compelling reason for relief within the meaning of U.S.S.G.
§ 1B1.13, that his medical condition did not meet the policy state-
ment’s criteria, and that it was not authorized to grant compassion-
ate release based solely on a change in the law related to his career-
offender status. The court went on to determine that, even assum-
ing Hamilton was eligible, the § 3553(a) factors weighed against a
reduction. In support of that determination, the court cited Ham-
ilton’s “extensive criminal history” involving drug distribution, the
favorable sentence he originally received, and the more than six
years remaining on his sentence. Finally, the court found that any
challenge to his career-offender status was cognizable only on col-
lateral review under 28 U.S.C. § 2255. It denied as moot Hamil-
ton’s request for appointment of counsel. Hamilton now appeals.
                                 II.
        We review de novo a determination about a defendant’s el-
igibility for a § 3582(c) sentence reduction. United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). We review the denial of an
eligible prisoner’s § 3582(c) motion for an abuse of discretion. Id.;
United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).
                                 A.
       Under § 3582(c)(1)(A), a district court may grant a defend-
ant’s request to reduce his prison term, after considering the
§ 3553(a) sentencing factors, if the reduction is supported by
USCA11 Case: 22-11598       Date Filed: 11/10/2022     Page: 5 of 10




22-11598               Opinion of the Court                        5

“extraordinary and compelling reasons” and “consistent with appli-
cable policy statements” in the guidelines.            8 U.S.C.
§ 3582(c)(1)(A)(i). The applicable policy statement is found at
U.S.S.G. § 1B1.13. Bryant, 996 F.3d at 1262.
       The failure to demonstrate an extraordinary and compelling
reason within the meaning of § 1B1.13 is alone sufficient to “fore-
close a sentence reduction.” United States v. Tinker, 14 F.4th 1234,
1237–38 (11th Cir. 2021). The commentary to § 1B1.13 outlines
medical, age, and family circumstances which may qualify as suffi-
ciently “extraordinary and compelling.” See U.S.S.G. § 1B1.13,
cmt. n.1(A)–(C). As relevant here, a non-terminal medical condi-
tion may be grounds for a sentence reduction if it substantially di-
minishes a prisoner’s ability to provide self-care in custody and the
prisoner is not expected to recover. Id., cmt. n.1(A). We have held
that “the confluence of [a prisoner’s] medical conditions and
COVID-19” did not constitute an extraordinary and compelling
reason warranting compassionate release where the prisoner’s
medical conditions did not meet § 1B1.13’s criteria. United States
v. Giron, 15 F.4th 1343, 1346–47 (11th Cir. 2021).
       While the commentary also authorizes relief for “other rea-
sons,” U.S.S.G. § 1B1.13, cmt. n.1(D), such other reasons must be
determined by the Bureau of Prisons, not by the courts. See Bry-
ant, 996 F.3d at 1262–65. In other words, a district court lacks dis-
cretion to develop other reasons outside those listed in § 1B1.13.
Id. While Hamilton cites case law from other circuits that have
resolved this issue differently, we are bound by our prior precedent
USCA11 Case: 22-11598        Date Filed: 11/10/2022     Page: 6 of 10




6                      Opinion of the Court                 22-11598

binding district courts to the terms of § 1B1.13. See, e.g., United
States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (“[W]e
are bound to follow a prior binding precedent unless and until it is
overruled by this court en banc or by the Supreme Court.” (quota-
tion marks omitted)).
       Here, the district court did not err in denying Hamilton’s re-
quest for a sentence reduction under § 3582(c)(1)(A). Hamilton has
not shown that his low white blood-cell count substantially dimin-
ishes his ability to provide self-care in custody within the meaning
of § 1B1.13. See U.S.S.G. § 1B1.13, cmt. n.1(A). The record reflects
that Hamilton’s condition is “manageable in prison, despite the ex-
istence of the COVID-19 pandemic.” Giron, 15 F.4th at 1346–47
(holding that a defendant’s high cholesterol, high blood pressure,
and coronary artery disease did not qualify him for early release
because they were “manageable in prison, despite the existence of
the COVID-19 pandemic”). He therefore has not established a
medical condition that meets the requirements of § 1B1.13.
        Beyond his medical condition, Hamilton relies on post-sen-
tencing legal developments relating to his career-offender status.
But the district court properly declined to consider these matters
when determining whether Hamilton presented an extraordinary
and compelling reason for a sentence reduction. Because changes
in the law do not fall within any of the reasons that § 1B1.13 iden-
tifies as “extraordinary and compelling,” the district court correctly
concluded that it lacked the authority to grant a reduction based
on intervening legal changes. See Bryant, 996 F.3d at 1265.
USCA11 Case: 22-11598        Date Filed: 11/10/2022      Page: 7 of 10




22-11598                Opinion of the Court                         7

        Because Hamilton has not established an extraordinary and
compelling reason within the meaning of § 1B1.13, that alone is
sufficient to “foreclose a sentence reduction.” Tinker, 14 F.4th at
1237–38. As a result, we need not and do not consider whether the
district court abused its discretion by failing to consider his career-
offender status under current law or made other errors when eval-
uating the § 3553(a) factors. Any errors in that regard would be
harmless because, under our precedent, no reduction was author-
ized under § 3582(c)(1)(A).
       The Supreme Court’s recent decision in Concepcion v.
United States, 142 S. Ct. 2389 (2022), does not change this analysis.
In Concepcion, the Court held that district courts may consider in-
tervening changes of law or fact when exercising their discretion to
reduce a sentence under § 404 of the First Step Act. Id. at 2404.
Even if we assume that courts likewise may consider intervening
changes of law or fact when evaluating the § 3553(a) factors for pur-
poses of exercising their discretion to reduce a sentence under
§ 3582(c)(1)(A), the result here is the same. As Concepcion itself
recognizes, Congress can “expressly cabin[] district courts’ discre-
tion by requiring courts to abide by the Sentencing Commission's
policy statements,” which it did in the case of both § 3582(c)(1)(A)
and § 3582(c)(2). Id. at 2401. And that additional limitation, we
held in Bryant, means that no reduction can be granted under
§ 3582(c)(1)(A) unless a defendant establishes an extraordinary and
compelling reason within the meaning of § 1B1.13. See Bryant, 996
F.3d at 1265.
USCA11 Case: 22-11598       Date Filed: 11/10/2022     Page: 8 of 10




8                      Opinion of the Court                22-11598

       Because Hamilton’s motion did not present grounds falling
within any of the reasons that § 1B1.13 identifies as “extraordinary
and compelling,” the district court properly denied his motion for
a sentence reduction under § 3582(c)(1)(A).
                                 B.
      Hamilton’s sentence-reduction motion also relied on
§ 3582(c)(2) and Amendment 782. Under § 3582(c)(2), a district
court may reduce a defendant’s prison term, after considering the
§ 3553(a) factors, if his sentencing range was lowered by a retroac-
tive amendment to the guidelines and “a reduction is consistent
with applicable policy statements” in the guidelines. 18 U.S.C.
§ 3582(c)(2).
        Under the applicable policy statement, a defendant is not el-
igible for a sentence reduction if a retroactively applicable amend-
ment “does not have the effect of lowering the defendant’s applica-
ble guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). So “[w]here a ret-
roactively applicable guideline amendment reduces a defendant’s
base offense level, but does not alter the sentencing range upon
which his or her sentence was based, § 3582(c)(2) does not author-
ize a reduction in sentence.” United States v. Moore, 541 F.3d 1323,
1330 (11th Cir. 2008). In other words, “a retroactive guideline
amendment does not trigger 18 U.S.C. § 3582(c)(2) when a sen-
tence was based on the career offender guideline and the amend-
ment does not alter the guideline range.” United States v. Tellis,
748 F.3d 1305, 1309 (11th Cir. 2014); United States v. Lawson, 686
F.3d 1317, 1321 (11th Cir. 2012).
USCA11 Case: 22-11598        Date Filed: 11/10/2022      Page: 9 of 10




22-11598                Opinion of the Court                         9

      Amendment 782 is a retroactive amendment that reduced
the base offense level for most drug offenses by two levels. See
U.S.S.G. § 1B1.10(d); U.S.S.G. App. C., Amend. 782. But Amend-
ment 782 did not make any changes to U.S.S.G. § 4B1.1, the career-
offender guideline. See U.S.S.G. App. C., Amend. 782.
        Here, Hamilton’s sentence was based on the career-offender
guideline, which Amendment 782 did not alter, so he is not eligible
for a reduction in his sentence under § 3582(c)(2). See Tellis, 748
F.3d at 1309–10; Lawson, 686 F.3d at 1321. Although he also chal-
lenges the validity of his career-offender designation under current
law, his arguments on this point are outside the limited scope of a
§ 3582(c)(2) proceeding. See United States v. Bravo, 203 F.3d 778,
780–81 (11th Cir. 2000) (stating that in a § 3582(c)(2) proceeding
“only the amended guideline is changed. All other guideline appli-
cation decisions made during the original sentencing remain in-
tact.” (quotation marks omitted)); see also Dillon v. United States,
560 U.S. 817, 831 (2010) (holding that the alleged sentencing errors
that the defendant sought to correct were not affected by the appli-
cable guideline amendment and were therefore outside the scope
of the § 3582(c)(2) proceedings).
      Because Hamilton was not eligible for a reduction under
§ 3582(c)(2), the district court lacked the discretion to grant relief.
                                 III.
      Finally, Hamilton moves for the appointment of counsel on
appeal, and he likewise requested appointment of counsel before
USCA11 Case: 22-11598      Date Filed: 11/10/2022    Page: 10 of 10




10                    Opinion of the Court                22-11598

the district court. Because it does not appear that Hamilton could
establish eligibility for a sentence reduction under either
§ 3583(c)(1)(A) or (c)(2), even with the benefit of counsel, and he
has otherwise ably presented his arguments, we DENY his motion
for appointed counsel on appeal and affirm the denial of his motion
below.
      AFFIRMED.